            Case 2:20-cv-01752-JFC Document 18 Filed 03/29/21 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 MARCUS A. STEVENS and MARY ANN
 McDEVITT,                                         Civil Action No. 2:20-CV-001752

                 Plaintiffs,

                v.                                 Electronically Filed

 NGC INDUSTRIES, LLC.,

                 Defendant.


                     STIPULATION FOR PROTECTION ORDER AND ORDER

       WHEREAS Marcus A. Stevens, Mary Ann McDevitt and NGC Industries, LLC. have

exchanged, and will continue to exchange, certain documents pursuant to the Federal Rules

of Civil Procedure, as well as serve interrogatories, notices of depositions, and similar

discovery requests, the responses to which counsel will reasonably submit may include the

disclosure of personally identifiable information, protected health information, proprietary

data, and/or confidential business information (“Confidential Information”);


       WHEREAS this Order governs the handling of all documents, testimony and

information (including electronically stored information) produced, given or filed herein by

the parties and designated or considered “Confidential” under this Stipulated Protective

Order (hereinafter “Order”);


       Subject to the approval of this Court, the parties hereby stipulate to the following

protective order:


       1.      In connection with this action, the parties may designate any document, thing,

material, testimony or other information derived therefrom as “Confidential” under the


                                               1
            Case 2:20-cv-01752-JFC Document 18 Filed 03/29/21 Page 2 of 6




terms of this Order.     By designating a document, thing, material, testimony or other

information derived therefrom as “Confidential” under the terms of this order, the party

making the designation is certifying to the court that there is a good faith basis both in law

and in fact for the designation within the meaning of Federal Rule of Civil Procedure 26(g).


       2.       Confidential documents shall be so designated by stamping copies of the

document produced to a party with the legend “CONFIDENTIAL.” Stamping the legend

“CONFIDENTIAL” on the cover of any multipage document shall designate all pages of the

document as confidential, unless otherwise indicated by the producing party.


       3.       Testimony taken at a deposition, conference, hearing or trial may be

designated as confidential by making a statement to that effect on the record at the

deposition or other proceeding. Arrangements shall be made with the court reporter taking

and transcribing such proceeding to separately bind such portions of the transcript

containing information designated as confidential, and to label such portions appropriately.


       4.       Material designated as confidential under this Order, the information

contained therein, and any summaries, copies, abstracts, or other documents derived in

whole or in part from material designated as confidential (hereinafter “Confidential

Material”) shall be used only for the purpose of the prosecution, defense, or settlement of

this action, and for no other purpose.


       5.      Confidential Material produced pursuant to this Order may be discussed or

made available only to the Court, to counsel for a party (including the paralegal, clerical, and

secretarial staff employed by such counsel), and to the “qualified persons” designated below:
            Case 2:20-cv-01752-JFC Document 18 Filed 03/29/21 Page 3 of 6




       a.         a party, or an officer, director, shareholder, or employee of a party reasonably

deemed necessary by counsel for that party to aid in the prosecution, defense, or settlement

of this action;


       b.         a party’s liability insurer and its directors, officers, and employees;


       c.         experts or consultants (together with their staff) retained by such counsel to

assist in the prosecution, defense, or settlement of this action;


       d.         certified shorthand court reporter(s) engaged in this action;


       e.         a witness at any deposition or other proceeding in this action; and


       f.         any other person as to whom the parties in writing agree.


       Prior to receiving any Confidential Material, each “qualified person” shall be provided

with a copy of this Order.


       6.         Depositions shall be taken only in the presence of qualified persons.


       7.         The parties may further designate certain discovery material or testimony of

a highly confidential and/or proprietary nature as ‘CONFIDENTIAL—ATTORNEY’S EYES

ONLY” (hereinafter “Attorney’s Eyes Only Material”), in the manner described in paragraphs

2 and 3 above. Attorney’s Eyes Only Material, and the information contained therein, shall

be disclosed only to the Court, to counsel for the parties (including paralegal, clerical and

secretarial staff employed by such counsel), and to the “qualified persons” listed in

subparagraphs 5(b) through (f) above, but shall not be disclosed to a party, or to an officer,

director or employee of a party, unless otherwise agreed or ordered. If disclosure of
            Case 2:20-cv-01752-JFC Document 18 Filed 03/29/21 Page 4 of 6




Attorney’s Eyes Only Material is made pursuant to this paragraph, all other provisions in this

order with respect to confidentiality shall also apply.


       8.      Nothing herein shall impose any restrictions on a party from disclosing its own

Confidential Material as it deems appropriate, nor from using or disclosing material that is

in the public domain.


       9.      If Confidential Material, including any portion of a deposition transcript

designated as Confidential or Attorney’s Eyes Only, is included in any papers to be filed in

Court, the filing party must comply with Exhibit B to the Western District of Pennsylvania’s

Guide to Working with CM/ECF and the Western District of Pennsylvania’s rules governing

filing documents under seal, which includes seeking prior leave of court to file sealed

documents and requires the parties to file a redacted version of the document on the public

docket.


       10.     In the event that any Confidential Material is used in any court proceeding in

this action, it shall not lose its confidential status through such use, and the party using such

shall take all reasonable steps to maintain its confidentiality during such use.


       11.     This Order shall be without prejudice to the right of the parties (i) to bring

before the Court at any time the question of whether any particular document or information

is confidential or whether its use should be restricted or (ii) to present a motion to the Court

under FRCP 26(c) for a separate protective order as to any particular document or

information, including restrictions differing from those as specified herein. This Order shall
           Case 2:20-cv-01752-JFC Document 18 Filed 03/29/21 Page 5 of 6




not be deemed to prejudice the parties in any way in any future application for modification

of this Order.


       12.       This Order is entered solely for the purpose of facilitating the exchange of

documents and information between the parties to this action without involving the Court

unnecessarily in the process. Nothing in this Order nor the production of any information or

document under the terms of this Order nor any proceedings pursuant to this Order shall be

deemed to have the effect of an admission or waiver by either party or of altering the

confidentiality or nonconfidentiality of any such document or information or altering any

existing obligation of any party or the absence thereof.


       13.       This Order shall survive the final termination of this action, to the extent that

the information contained in Confidential Material is not or does not become known to the

public, and the Court shall retain jurisdiction to resolve any dispute concerning the use of

information disclosed hereunder. Upon termination of this case, counsel for the parties shall

assemble and return to each other all documents, material and deposition transcripts

designated as confidential and all copies of same, or shall certify the destruction thereof.


       14.       Notwithstanding the foregoing provisions, this Order shall be without

prejudice to the right of either party to challenge the propriety of discovery on other

grounds.
       Case 2:20-cv-01752-JFC Document 18 Filed 03/29/21 Page 6 of 6




     SO STIPULATED.


     Dated: ____3/26/2021_____


WOOMER & TALARICO, LLC.                  DICKIE, McCAMEY & CHILCOTE, P.C.


By /s/ Christopher M. Halesey, Esquire   By: /s/ Christopher A. Lovato, Esquire
Christopher M. Halesey, Esquire          Christopher A. Lovato, Esquire
PA. I.D. # 322900                        PA I.D. # 208124
2945 Banksville Road                     Two PPG Place, Suite 400
Suite 200                                Pittsburgh, PA 15222
Pittsburgh, PA 15216                     412-281-7272
412-388-0848                             Attorneys for Defendant
Attorneys for Plaintiffs



                                         IT IS SO ORDERED:

                                         /s/ JOY FLOWERS CONTI
                                         Joy Flowers Conti
                                         Senior United States District Court Judge
